Case 19-10061-elf   Doc 11   Filed 01/19/19 Entered 01/19/19 17:22:33   Desc Main
                             Document      Page 1 of 6
Case 19-10061-elf   Doc 11   Filed 01/19/19 Entered 01/19/19 17:22:33   Desc Main
                             Document      Page 2 of 6
Case 19-10061-elf   Doc 11   Filed 01/19/19 Entered 01/19/19 17:22:33   Desc Main
                             Document      Page 3 of 6
Case 19-10061-elf   Doc 11   Filed 01/19/19 Entered 01/19/19 17:22:33   Desc Main
                             Document      Page 4 of 6
Case 19-10061-elf   Doc 11   Filed 01/19/19 Entered 01/19/19 17:22:33   Desc Main
                             Document      Page 5 of 6
Case 19-10061-elf   Doc 11   Filed 01/19/19 Entered 01/19/19 17:22:33   Desc Main
                             Document      Page 6 of 6
